DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 6 paragraph 2, filed 07/05/2022, with respect to claims 8-10 have been fully considered and are persuasive.  The prior rejection under 35 U.S.C. §101 of 04/20/2022 has been withdrawn. However, in view of the amendment a new rejection under 35 U.S.C. §101 is made herein.
Applicant’s arguments, see page 6 last paragraph continuing onto page 8, filed 07/05/2022, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Potter (WO20150136277 – previously of record).
Applicant first argues that Potter does not disclose a reduced amount of fusing agent it applied in a region of the conductive element compared to the region of the object layer (page 7 lines 1-5 from the bottom). Applicant supports this by asserting that Potter teaches that the amount of fusing agent applied in Potter is dependent on the surface temperature (pg 7 lines 8-10 from the bottom). While factually true, Applicant’s arguments are not persuasive. Potter states that the amounts of material “may” be dependent on the surface temperature. The use of “may” indicates other factors are included as additional or independent determining factors. As such, and as detailed below, the prior art discloses the general conditions of the claim and it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 8-10 are directed to ineligible subject matter. 
Step 1: The claims are directed toward a non-transitory machine readable medium comprising instructions, e.g. a manufacture or machine which are statutory categories of invention.
Step 2A Prong One: Claims 8-10 contain an abstract idea. The step of “determining fabrication instructions” is an abstract idea which could be performed in the mind or a pen and paper which does not negate the mental nature of the limitation.
Step 2A Prong 2: The abstract idea is not integrated into a practical application. While instructions are determined, and the instructions are recited, the instructions are not implemented as there are no actions taken outside of the abstract idea. The recitation of a non-transitory machine readable medium amounts to an attempt to generally link the use of the judicial exception to the technological environment of a controller. 
Step 2B: The claim does not contain significantly more than the abstract idea. As discussed in reference to Step 2A Prong 2, the recitation of a non-transitory machine readable medium amounts to an attempt to generally link the use of the judicial exception to the technological environment of a controller. Furthermore, the use of a controller to determine print paths is well-known. This limitation does not amount to significantly more than the abstract idea as the additional elements represent mere instructions to apply an exception with an insignificant extra-solution activity, e.g. placing the instructions on a non-transitory machine readable medium.
As such, claims 8-10 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:
control a first amount of at least one fusing agent applied to a region of the object layer to provide the substantially insulating composition having predetermined performance parameter, wherein, to control the first amount, the instructions which are to cause the processor to reduce a second amount of the fusing agent to be printed in a region of the conductive element compared to the region of the object layer”.
It is unclear from the claim language how “to control the first amount” the instructions cause the processor to reduce a second amount. There is no claim language regarding what is done “to control the first amount.”
For the purposes of examination this is interpreted as requiring the second amount be less than the first amount.
Claims 9 and 10 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 102 or 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as obvious over Potter (WO20150136277 – previously of record).

In reference to claim 8:
Potter discloses a machine readable medium comprising instructions (pg 9 ln 10-14)(a controller is interpreted as including a machine readable medium) which when executed by a processor cause the processor to:
determine fabrication instructions for printing an object layer comprising a conductive element in a substantially insulating composition (pg 9 ln 21-31, pg 19 para 2),
the fabrication instructions being to:
control an amount of at least one fusing agent applied to a region of the layer to provide the substantially insulating composition having predetermined performance parameters (pg 9 last para, pg 19 paras 2-3)(As the compound contains both the insulating material and the radiation absorbent material, the amount of the fusing material is necessarily controlled in order to ensure sufficient sintering and sufficient electrical insulation occurs, i.e. a performance parameter), wherein, to control the first amount, the instruction which are to cause the processor to reduce a second amount of the fusing agent to be printed in a region of the conductive element compared to the region of the object layer (pg 9 ln 21-31, pg 19 para 2)(; and
control irradiation of the layer based on the amount of fusing agent to be applied (pg 12 second full paragraph, claim 15).
Alternatively, in the event it is determined that Potter does not disclose controlling irradiation of the layer based on the amount of fusing agent to be applied, this would have been obvious in view of Potter. Potter further discloses that areas with no fusing agent absorb minimal radiation (pg 11 third full paragraph). Potter further discloses controlling the radiation absorptive properties of the layer, e.g. the amount of fusing agent to be applied changes the radiation absorptive properties (pg 12 second full paragraph).  Because it is known that the amount of radiation absorbing material applied affects the radiation absorptive properties, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the irradiation of the layer based on the amount of fusing agent to be applied in order to ensure sufficient sintering of the layer. 
Potter further discloses depositing an amount of material that contains an electrically insulating material and an amount of material that contains an electrically conductive material (pg 1 last paragraph continuing on pg 2, pg 19 para 1-2). Potter does not disclose wherein, to control the first amount, the instructions which are to cause the processor to reduce a second amount of the fusing agent to be printed in a region of the conductive element compared to the region of the object layer (interpreted as requiring the second amount be less than the first amount, see above). However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, Potter discloses the general conditions of the claim, placing amounts of electrically insulating and electrically conducting materials, finding the optimum amount of each material, such as less insulating than conducting materials is within the ambit of a person having ordinary skill in the art.

In reference to claim 9:
In addition to the discussion of claim 8, above, Potter further discloses depositing an electrically insulating material so as to surround the electrically conductive tracks or paths with electrically insulating material but does not disclose the order in which the electrically insulating material and electrically conductive material are deposited (pg 19 paragraph 2). Potter does not explicitly disclose further comprising instructions which when executed by a processor cause the processor to: determine fabrication instructions to print a fusible conductive agent before printing the fusing agent, wherein the fusible conductive agent is to provide the conductive element after fusing. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. printing the fusible conductive agent before or after printing the fusing agent, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter as applied to claim 8, above, and further in view of Okamoto (US20170106596).
In addition to the discussion of claim 8, above, Potter does not disclose further comprising instructions which when executed by a processor cause the processor to: determine fabrication instructions to control an irradiation intensity of the layer to promote fusion of a build material from which the layer is formed for the amount of fusing agent applied. However, this is taught by Okamoto. Okamoto teaches controlling the irradiation energy for specific types of materials to produce a three-dimensional object having a desired quality (para 0059). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the machine readable medium of Potter with instructions to control the irradiation energy in order to produce a three-dimensional object having a desired quality with specific types of materials.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742